DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “A heat cycle system, comprising a working medium containing hydrofluoroolefin, the heat cycle system comprising: a compressor” is a non-standard preamble as the colon is generally at the end of the preamble.  The examiner suggests -- A heat cycle system comprising: a working medium containing hydrofluoroolefin; a compressor--.  The examiner finds that this doesn’t arise to the level of a 112 as there is no lack of clarity.  There is some ambiguity as to if “comprising a working medium containing hydrofluoroolefin” is in the preamble or not.     Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (U.S. Patent No. 5,377,496, hereinafter Otto) in view of Zeen (CN-202943943-U, hereinafter Zeen) and Fukushima (WO2012/157762, hereinafter Fukushima).  Note that the examiner is relying upon a translation of Fukushima, that was provided to the applicant on 12 October 2021.
	With respect to Claim 1, Otto discloses [see fig 2 unless otherwise noted] a heat cycle system, the heat cycle system comprising:
   a compressor [11];
   a high-pressure side heat exchanger [12];
   a low-pressure side heat exchanger [13];
   an expansion mechanism [14];
   and an acid detector [37; fig 3, and column 2, line 14] to detect acid generated by decomposition of the working medium, the acid detector being provided in a discharge pipe [22; column 2, line 65] connecting the compressor and the high-pressure side heat exchanger,
   wherein the acid detector comprises a sight glass [37] having an operation window to observe the working medium passing inside the discharge pipe, 
   Wherein the observation window has a double structure [each side of the window is a structure], wherein in the observation window at least a surface on a side to be in contact with the working medium is formed of a transparent material  [column 3, line 40], and a surface on an opposite side to the side to be in contact with the working medium is formed of an acid-resistant transparent member [the window is made of a single layer of acid resistant transparent material, both sides of which would be acid resistant and transparent, and the transparent surface of 37 is at least acid resistant enough to function with acid flowing therethrough].
	Otto doesn’t specifically disclose that the transparent area is glass or that at least a surface on a side to be in contact with the working medium is formed of glass.
	Zeen discloses an anti-corrosion sight glass that uses a glass layer [1] and polyacrylate transparent film layer.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otto’s transparent surface to have a double layer comprising glass and an acid resistant acrylic resin layer for the benefit of a durable acid resistant transparent window.
	Otto doesn’t specify that the heat cycle system comprises a working medium containing hydrofluorolefin. 
 	Fukashima, discloses that hydrofluorolefin containing 1,1,2-trifluoroethylene is a common working medium for heat cycle systems.  See pages 2 and 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the combination of Otto and Zeen’s acid detector system for heat cycle systems would be beneficial for any working medium that decomposes into an acidic byproduct, including hydrofluorolefin.
	With respect to Claim 3, Otto does not specifically disclose that the observation window is formed to have a larger thickness than a thickness necessary to maintain pressure resistance performance.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to not design Otto to the minimum possible specifications to ensure functionality, but rather to use some amount of increased durability, including a thicker window, for the benefit of not having the system destroy itself at the smallest possible deviation from planned operational use.  
	With respect to Claim 5, Otto discloses that the sight glass is provided in a trap portion [30; 41 traps particles] of the discharge pipe.
	With respect to Claim 6, Fukashima discloses that the heat cycle system is for use with a variety of working mediums, including HFO that contains 1,1,2-trifluoroethylene.  
	With respect to Claim 7, the combination of Otto and Zeen disclose that the acid-resistant transparent member is an acrylic resin.  See Zeen’s abstract and note that polyacrylate is an acrylic resin.
Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
	On page 5, the applicant argues that Zeen’s multiple layers on each side would make it not obvious to combine with Otto to arrive at a glass layer on a surface in contact with the working medium.  Otto shows an acid resistant transparent window in contact with the working medium.  Containing acids with glass is common practice in the chemical arts.  Transparent windows are often glass.  Zeen’s teaching of putting an extra acrylic resin layer onto the glass doesn’t need to be applied to both sides.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a transparent window with a glass layer facing the working medium and extra acrylic resin layers on the other side.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855